DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 8, 21 and 25 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations related to formation of recessed shield isolation layer with location and shape as shown in fig2F in combination with the other required elements of the claim 8, 21 or 25.
 Specifically, the limitations are material to the inventive concept of the application in hand to reduce leakage current between the gate and the contact portion of the shield during operation of the metal oxide semiconductor transistor.
Dependent claims 9-20 and 22-24 are respectively dependent on currently amended allowable independent claim 8, 21 or 25. Therefore, claims 9-20 and 22-24 incorporate the allowable limitations of claim 8, 21 or 25. Consequently, claims 9-20 and 22-24 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/               Examiner, Art Unit 2812